Title: William Wirt to Thomas Jefferson, 19 May 1811
From: Wirt, William
To: Jefferson, Thomas


          
            
              Dear Sir
              Richmond. May 19. 1811
            
             Your favor of the 3rd covering a copy of your letter to Colo. D. arrived at a time when I was absent on an excursion to the superior court of Powhatan from which I have just returned. If the bulwark of vanity which surrounds D. be not impregnable, or the spirit of faction which rules him, as wild and deaf as the winds of winter, I think your letter must touch him—but I much fear that he is intangible.
             As to R. he is perfectly upright—but I am somewhat afraid of putting it in his power to quote you against John Randolph He would not do it, I believe, by name—but by allusion sufficiently intelligible, and perhaps by parol explanation where it was not understood—he is vain, loquacious and too little disciplined in the school of silence— I hope too, the same purpose may be answered in relation to Mr Gallatin, without giving him a view of your letter. I can inform him of the facts without citing the authority—at all events I will see that the object is effected, if it can be, without using the privilege which you have placed in my power.
            I am much pleased, on my own account, to see this view of the facts in relation to Mr G. I never saw him and know him, therefore, only by his acts and character. His talents are certainly unquestionable. Yet I confess that J.R’s having an intimacy with him after his revolt from the standard of the administration—so close an intimacy, too, as to lead to disclosures apparently hostile to the administration—this followed by his oracular response to which you allude—and this, again, by Mr Erskine’s declarations concerning you as coming from him, had not a little excited my distrust of his candor and political integrity. I have been cautious however to give no expression to my doubts—because they were but doubts, which might prove groundless—and I was sensible of the importance of his talents to the administration. He is still, however, distrusted by very many who are warmly the friends both of yourself and Mr Madison—and who impute the continuance of your confidence in him rather to the benevolence with which your heart leads you to judge of all men, than to his own merits.—I know that this is the ground on which D. places your good opinion of Mr G.—How would it do to give the facts which you have given me respecting him the form of a news-paper paragraph? You may rely upon it that the suspicions of Mr G.’s subtilty and insincerity are widely disseminated—there are men of much greater weight than D. who are busy in the dissemination—and I am persuaded that if Mr G. were not held up by his being attached to Mr Madison he would sink in an instant. Whatever, therefore, is attempted to save him, ought to be in such a form as to give it rapid & extensive circulation and effect.—
            
              Your devoted friend & servant
              
 Wm Wirt
            
          
          
            I avail myself of Mr Carr’s return to send enclosed as you desire the copy of your letter to D.
          
        